DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 and 12-16 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Rosenstein et al. (US 2012/0185094), Lee (US 2019/0129419), Sapp et al. (US 2019/0359208), and Lahti et al. (US 2021/0213948):

Regarding claims 1, 15, and 16, Rosenstein discloses a mobile human interface robot including an autonomous moving apparatus, comprising: a moving unit that moves the autonomous moving apparatus (Abstract); 
a detector that detects distances from surrounding objects and shapes of the surrounding objects (¶111 - sensor system 400 corresponding to the recited detector to detect perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment corresponding to the recited surrounding objects and shapes of the surrounding objects); and 
a controller that controls the moving unit (¶101-103), wherein, 
when a route of the autonomous moving apparatus is adjusted to a route of a follow target under control of the moving unit, the controller controls the moving unit so that the autonomous moving apparatus continues to move without changing the route of the autonomous moving apparatus if the follow target has changed the route but an obstacle having a possibility of causing a movement abnormality when the autonomous moving apparatus moves over the obstacle is present between the route of the follow target and the route of the autonomous moving apparatus (¶226-228 – first person rounding a corner corresponding to the recited follow target changed the route with an obstacle blocking the shorter route corresponding to the recited causing a movement abnormality navigate towards the corner corresponding to the recited continue moving without changing the route of the autonomous moving device), and wherein, 
when the obstacle is no longer present between the route of the follow target and the route of the autonomous moving apparatus, the controller controls the moving unit so that the route of the autonomous moving apparatus is adjusted to the route of the follow target (¶28 and ¶226-228 – follow along the perimeter of the object/wall until it is no longer present then recommence with new follow waypoints corresponding to the recited obstacle is no longer present between the route of the follow target adjust the route to follow the target) and 
Lee discloses an automatic following system including when a distance from the follow target is equal to or longer than a preset followable distance and the controller performs control so that the autonomous moving apparatus stops moving behind the follow target (¶29 and Fig 8b – object outside of a detectable range corresponding to the recited distance longer than a preset followable distance causing the apparatus to stop moving behind the target), 
However, the prior art does not disclose making the following distance longer in response to the autonomous moving apparatus moves beside the follow target without adjusting the route of the autonomous moving apparatus to the route of the follow target than in a case in which the route of the autonomous moving apparatus is identical to the route of the follow target.
All disclosures of adjusting the following distance is in response to changes in external factors such as another vehicle entering in between (Sapp) or changes in terrain such as incline increase (Lahti).

Therefor claims 1, 15, and 16 allowed. Dependent claims 2-10 and 12-14 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/BEHRANG BADII/Primary Examiner, Art Unit 3665